*857SUMMARY ORDER
Plaintiff-appellant Joseph Ardito, representing himself pro se and purporting to represent Chivalry Film Productions, an individual proprietorship, appeals from a December 22, 2006, judgment of the United States District Court for the Southern District of New York (Gerard E. Lynch, Judge) granting summary judgment to the defendants-appellees as to all of the appellants’ claims pursuant to Federal Rule of Civil Procedure 56. We assume the parties’ and counsel’s familiarity with the facts and procedural history of this case and the scope of the issues presented by this appeal.
We affirm the judgment of the district court for substantially the reasons set forth in its opinion and order, Chivalry Film Productions v. NBC Universal, Inc., No. 05 CV 5627, 2006 U.S. Dist. LEXIS 92956, 2006 WL 3780900 (S.D.N.Y. Dec. 22, 2006).
The judgment of the District Court is hereby AFFIRMED.